Case 2:20-cv-00004-JRG Document 142 Filed 11/02/20 Page 1 of 8 PageID #: 2034




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 JOE ANDREW SALAZAR,

        Plaintiff,

 v.
                                          CIVIL ACTION NO. 2:20-CV-00004-JRG
 AT&T MOBILITY LLC, SPRINT/UNITED
 MANAGEMENT COMPANY, T-MOBILE                  JURY TRIAL DEMANDED
 USA, INC., AND CELLCO PARTNERSHIP
 D/B/A VERIZON WIRELESS,

        Defendants

        and

 HTC CORP., and HTC AMERICA, INC.

        Intervenors.


      DEFENDANTS’ REPLY TO THEIR MOTION TO SEVER AND STAY CLAIMS
Case 2:20-cv-00004-JRG Document 142 Filed 11/02/20 Page 2 of 8 PageID #: 2035




I.     INTRODUCTION

       Defendants AT&T Mobility LLC, Sprint/United Management Company, T-Mobile USA,

Inc., and Cellco Partnership d/b/a Verizon Wireless (“Defendants”) hereby reply to Plaintiff Joe

Andrew Salazar’s (“Salazar”) opposition to Defendants’ motion to sever and stay claims.

Salazar’s opposition disregards three undisputed facts that compel granting of the motion.

       First, all of Salazar’s claims against Defendants require a finding that the HTC

Smartphones1 infringe at least one claim of U.S. Patent No. 5,802,467 (the “’467 Patent”). Without

that finding, Defendants’ activities cannot infringe the ’467 Patent, either directly or indirectly,2

under any of Salazar’s theories. Intervenors HTC Corporation’s and HTC America, Inc.’s

(collectively, “HTC”) declaratory judgment claims will fully resolve the question of whether the

HTC Smartphones infringe the ’467 Patent without involving Defendants unnecessarily.

       Second, all of Salazar’s claims against Defendants require a finding that the ’467 Patent is

valid and enforceable. HTC’s declaratory judgment claims will resolve that question without

involving Defendants unnecessarily.

       Third, all of Salazar’s claims against Defendants require a finding that Salazar complied

with the marking requirement in 35 U.S.C. § 278(a). Once again, HTC’s declaratory judgment

claims will resolve that question without involving Defendants unnecessarily.

       Salazar has litigated his case against Defendants consistent with an awareness that

infringement is focused on HTC rather than the Defendants.             Salazar did not serve any

interrogatories or requests for admission on any of the parties in this case. He did not ask




1
  The term “HTC Smartphones” means the accused products in this case: HTC One M7, HTC
One M8, HTC One M8 for Windows, and HTC One M9.
2
  Salazar cannot prove its indirect infringement claims against Defendants in any event because,
inter alia, it is undisputed that Defendants had no knowledge of the ’467 Patent before it expired.


                                                -1-
Case 2:20-cv-00004-JRG Document 142 Filed 11/02/20 Page 3 of 8 PageID #: 2036




Defendants’ witnesses any questions about any technical aspects of the HTC Smartphones,

infringement, or validity of the ’467 Patent. Instead Salazar’s deposition questions of Defendants

were limited to damages-based topics.

       Accordingly, Defendants respectfully submit that the Court should sever and stay Salazar’s

claims against Defendants and proceed to trial against HTC Corp. and HTC America Inc.

II.    ARGUMENT

       A.      HTC Are the True Defendants in this Case.

       To the extent the Court agrees that HTC, as intervenors in this case, are not true defendants

as Salazar argues, HTC is willing to stipulate to be named as defendants in the case at this time to

accomplish the severance and stay, and to confirm that any upcoming trial against HTC settles the

entirety of Salazar’s claim once and for all. But even without such an amendment, HTC plainly

are the true defendants and Salazar’s arguments are contrary to the facts and the law.

       On the facts, HTC Corp. manufactures the HTC Smartphones. Salazar accuses the same

phones here as it did in Salazar v. HTC Corp., No. 2:16-cv-01096-JRG (E.D. Tex.) (“Salazar I”),

serving substantially the same infringement contentions on Defendants in this case as it did on

HTC Corp. in Salazar I. See Opening Br. at 3-4. HTC is also the true defendant because it has

agreed to indemnify the Defendants and, as a result, HTC ultimately will be responsible for any

recovery by Salazar. See Dkt. 27 at 10-11.

       On the law, Salazar does not identify any cases that exclude the intervenor from being the

“true defendant” for purposes of the Saint Lawrence stay analysis. This Court recognized in Saint

Lawrence that severance is appropriate “when a patent owner has sued both a manufacturer and

its customer for infringement of the same patents based on the same accused products.” See Saint

Lawrence Commc’ns LLC v. Apple Inc., No. 2:16-cv-82-JRG, 2017 U.S. Dist. LEXIS 188593,

2017 WL 3712912, at *4 (E.D. Tex. July 12, 2017) (Gilstrap, J.) (citing In re Nintendo, 756 F.3d


                                                -2-
Case 2:20-cv-00004-JRG Document 142 Filed 11/02/20 Page 4 of 8 PageID #: 2037




1363 (Fed. Cir. 2014)) (emphasis added). The Federal Circuit’s In re Nintendo decision, which

the Court cited to in Saint Lawrence, recognizes that “[w]hen a patent owner files an infringement

suit against a manufacturer’s customer and the manufacturer then files an action of

noninfringement or patent invalidity, the suit by the manufacturer generally take precedence.” In

re Nintendo, 756 F.3d at 1365. The reason that the later-filed manufacturer suit, seeking a

declaratory judgment of noninfringement or patent invalidity, takes precedence is to avoid

“imposing the burdens of trial on the customer, for it is the manufacturer who is generally the ‘true

defendant’ in the dispute.” See id.; see also Katz v. Lear Siegler, Inc., 909 F.2d 1459, 1464 (Fed.

Cir. 1990) (“litigation against or brought by the manufacturer of infringing goods takes precedence

over a suit by the patent owner against customers of the manufacturer”).

       HTC filed a complaint in this case seeking declaratory judgment of noninfringement and

patent invalidity, after Salazar sued Defendants for alleged infringement by the HTC Smartphones.

That HTC’s complaint sought to intervene in this case, rather than filing a separate lawsuit, does

not change the fact that HTC is the true defendant.

       B.      The Claims Against Defendants Are Peripheral.

       When a “single manufacturer is the only entity in the U.S. who makes and sells the only

accused products to retailers, a patent infringement claim against a retailer is peripheral to the

claims against the manufacturers.” Saint Lawrence Commc’ns LLC, No. 2:16-cv-82-JRG, 2017

U.S. Dist. LEXIS 188593, 2017 WL 3712912, at *5. There is no reasonable dispute here that HTC

Corp. manufactured and HTC America, Inc., sold the phones to Defendants—certainly Salazar

does not contend that Defendants manufactured or altered the HTC Smartphones at issue in this

case. So Salazar’s claims against Defendants are peripheral to HTC’s claims: that the HTC

Smartphones do not infringe any valid and enforceable claim of the ’467 Patent.




                                                -3-
Case 2:20-cv-00004-JRG Document 142 Filed 11/02/20 Page 5 of 8 PageID #: 2038




       Salazar argues his claim against Defendants for damages as evidence that the claims against

Defendants are not peripheral. See Opp. Br. at 10. But his argument is incorrect for at least two

reasons. First, Salazar’s eligibility to collect damages from Defendants first requires a finding that

the HTC Smartphones infringed the ’467 Patent and the ’467 Patent is valid and enforceable.

Those prerequisites are the precise basis of HTC’s declaratory judgment claims. Second, under

Salazar’s reasoning—that if the patentholder seeks damages against a customer, that precludes

severance and stay—few, if any, claims against a customer would ever be severed and stayed.3

Salazar’s argument is obviously not true given the cited decisions from this Court that have granted

such motions.

       C.       Severing and Staying the Case Against Defendants Would Conserve Judicial
                and Party Resources Without Prejudicing Salazar.

       Salazar claims prejudice without specifically identifying any. That is because the only

potential prejudice to him is the insubstantial time between a trial on HTC’s declaratory judgment

claims and, if necessary, a follow-on trial against defendants in the event he does not lose again.

On a related point, Salazar’s argument that allowing “third parties who were not sued . . . to

intervene in a lawsuit as a tactic to relieve the defendants of liability” is nonsensical. See Opp. Br.

at 11-12.    The customer-suit exception and other related doctrines specifically prioritize

manufacturer actions in cases like this because “in reality, the manufacturer is the true defendant

in the customer suit. . . . it is a simple fact of life that a manufacturer must protect its customers,

either as a matter of contract, or good business, or in order to avoid the damaging impact of an

adverse ruling against its products.” See Katz, 909 F.2d at 1464 (emphasis added).


3
 For example, the plaintiff in Saint Lawrence sought damages from the retailer defendants. See
Saint Lawrence Commc’ns LLC v. Apple Inc., No. 2:16-cv-82-JRG, Dkt. No. 1 at ¶29 (E.D. Tex.
July 12, 2017) (“The acts of infringement by Defendants have caused damage to St. Lawrence,
and St. Lawrence is entitled to recover from Defendants the damages sustained by St. Lawrence
as a result of Defendants’ wrongful acts in an amount subject to proof at trial.”).


                                                 -4-
Case 2:20-cv-00004-JRG Document 142 Filed 11/02/20 Page 6 of 8 PageID #: 2039




        Staying the Defendant-specific claims will certainly simplify the trial of this case. The

HTC declaratory-judgment claims center on whether the HTC Smartphones infringe a valid and

enforceable claim of the ’467 Patent. Trying those claims does not require testimony from

witnesses for each Defendant or generally testimony on damages, which will significantly reduce

the necessary trial time. And there is a high likelihood, as occurred in Salazar I, that this first trial

on HTC’s claims resolves the matter.

III.    CONCLUSION

        Simply put, Defendants are merely a vehicle for Salazar to take a second shot at the HTC

Smartphones. Salazar’s claims against Defendants are peripheral to his claims against HTC.

Accordingly, Defendants respectfully request that the Court sever HTC’s claims against Salazar

and stay the remaining claims against Defendants until HTC’s claims against Salazar are resolved.



Dated: November 2, 2020                                 Respectfully submitted,
                                                        /s/ Fred I. Williams
                                                        Fred I. Williams
                                                        Texas Bar No. 00794855
                                                        fwilliams@wsltrial.com
                                                        WILLIAMS SIMONS & LANDIS PLLC
                                                        327 Congress Ave., Suite 490
                                                        Austin, Texas 78701
                                                        Tel: 512.543.1376

                                                        Todd E. Landis
                                                        Texas Bar No. 24030226
                                                        tlandis@wsltrial.com
                                                        WILLIAMS SIMONS & LANDIS PLLC
                                                        2633 McKinney Ave., Suite 130 #366
                                                        Dallas, TX 75204
                                                        Tel: 512.543.1357

                                                        John Wittenzellner
                                                        Pennsylvania Bar No. 308996
                                                        johnw@wsltrial.com
                                                        WILLIAMS SIMONS & LANDIS PLLC



                                                  -5-
Case 2:20-cv-00004-JRG Document 142 Filed 11/02/20 Page 7 of 8 PageID #: 2040




                                           1735 Market Sreet, Suite A #453
                                           Philadelphia, PA 19103
                                           Tel: 512-543-1373

                                           Harry Lee Gillam, Jr.
                                           State Bar No. 07921800
                                           gil@gillamsmithlaw.com
                                           GILLAM & SMITH, LLP
                                           303 South Washington Avenue
                                           Marshall, Texas 75670
                                           Tel: 903.934.8450
                                           Fax: 903.934.9257

                                           Attorneys for Defendants and Intervenor-
                                           Defendants




                                     -6-
Case 2:20-cv-00004-JRG Document 142 Filed 11/02/20 Page 8 of 8 PageID #: 2041




                                CERTIFICATE OF SERVICE

I hereby certify that all counsel of record who are deemed to have consented to electronic service
are being served this 2nd day of November, 2020, with a copy of this document via the Court’s
CM/ECF system per Local Rule CV-5(a)(3).

                                             /s/ Fred I. Williams
                                             Fred I. Williams




                                               -7-
